Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 7-8 and 14-15, drawn to a mutant ADH3 promoter, characterized by comprising at least one mutation between the following nucleotides in the promoter ADH3 (SEQ ID NO: 1) and positive or negative regulation in ethanol-induced conditions: Nucleotides 0 to 99 (-900 to -801) and / or  Nucleotides 77 to 176 (-823 to -724) and / or, Nucleotides 154 to 253 (-746 to -647) and / or,  Nucleotides 231 to 330 (-669 to -570) and / or, o Nucleotides 308 to 407 (-592 to -493) and / or, Nucleotides 385 to 484 (-515 to -416) and / or, Nucleotides 462 to 561 (-438 to -339) and / or, Nucleotides -539 to 638 (-361 to -262) and / or, Nucleotides 616 to 715 (-284 to -185) and / or, Nucleotides -693 to 792 (-207 to -108) and / or, Nucleotides 770 to 814 (-130 to -86) nucleotides and / or Nucleotides 200 to 500 (-700 to -400).
Group II, claim(s) 9-12, drawn to an expression method of a recombinant protein by providing a mutant ADH3 promoter according to Group I, operably linking the promoter with a nucleic acid encoding a protein, peptide or functional nucleic acid, transformation of the said host cell with the said nucleic acid molecule, culturing the said host cell in appropriate culture medium and expressing the protein, peptide or functional nucleic acid by induction; and isolating the expressed protein, peptide or functional nucleic acid.
Group III, claim(s) 13, drawn to a method for isolation of super expression clone by introducing a vector according having a mutant ADH3 promoter according to Group I and a functional nucleic acid molecule, transferring the resulting host cell to a medium containing an appropriate selective marker, a carbon source, and ethanol, and the selective growth of super expression clones under inducing conditions where the mutant ADH3 promoter is activated, detection and isolation of the clones said.


The species are as follows: 
Species of mutant ADH3 promoter:  Applicant is required to elect one species of mutant ADH3 promoter having one unique nucleic acid sequence from 5’ to 3’ selected from SEQ ID NOS: 36-47 and a nucleic acid as shown in Table 4 of the specification being ADH3-SNT1, ADH3-SNT2, ADH3-SNT3, ADH3-SNT4, and ADH3-SNT5.
Species of host cell:  Applicant is required to elect one species of host cell selected from Pichia pastoris, Candida, Hansenula, and Torulopsis.
Species of expression vector:  Applicant is required to elect one species of expression vector selected from pPICZ AXyIB/ HIS4, pADH3Z A and pADH3Z A-XylB/HIS4.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims are generic as far as claim 1 recites a Markush of different species of mutant ADH3 promoters in the alternative.

The Groups and Species lack unity of invention because even though the inventions of these groups require the technical feature of a mutant ADH3 promoter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of GenBank, Accession No. CP014585, 2016, www.ncbi.nlm.nih.gov.  
Claim 1 recites at least one mutation between the nucleotides recited in claim 1 wherein each individual one mutation forming an embodiment of claim 1 is a separate technical feature recited in claim 1 in the alternative.
Pichia pastoris described in CP014585 is as follows:

    PNG
    media_image1.png
    59
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    606
    777
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    608
    773
    media_image3.png
    Greyscale

	As can be seen, the promoter described by GenBank CP014585 is over 90% identical to recited SEQ ID NO: 1 in sequence and has multiple substitutions relative to SEQ ID NO: 1 including between nucleotides 0 to 99 (positions 1-100 of recited SEQ ID NO: 1).  Further, it is understood that any alcohol dehydrogenase promoter has positive or negative regulation in ethanol-inducing conditions such that GenBank CP014585 anticipates all of the features of claim 1 such that the claims do not recite a common special technical feature.  Embodiments of claim 1 are not required to be made by any specific process since claim 1 recites a composition of matter and is not limited by any step of a process.  See MPEP 2113(I).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 
/TODD M EPSTEIN/Examiner, Art Unit 1652